DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 4 recites: “the cylindrical paper hard tube” should be --the cylindrical hard paper tube-- 
Claim 1 lines 4 and 7 recites: “the cylindrical hard paper pipe” should be --the cylindrical hard paper tube-- 
Appropriate correction is required.
(Note: Applicant is reminded to recite/name the components consistence throughout the claim set to avoid confusing)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN107536115).
As per claim 1: Wei discloses a herbal cigarette, comprising a cylindrical paper tube 5, a 1st isolation partition with through holes, a 2nd isolation partition with through holes (see attached fig. 8) and herbal cut cigarette (1, wherein the tobacco section is located); the 2nd isolation partition with through holes (as shown in attached fig. 8) is provided inside the cylindrical paper tube 5; and internal cavity 15 of the cylindrical paper tube 5 is divided into filling cavity and smoke collecting cavity by the 2nd isolation partition with through holes (see attached fig. 8, wherein the smoke will pass to the cavity through the isolation partition holes before enter another isolation partition holes and out to the lip section 4), the herbal cut cigarette are filled in the filling cavity (wherein the cigarette tobacco 1 is located) , the 1st isolation partition with the through hole is provided at an end of the material cylindrical paper tube; the smoke collecting cavity 15 is formed between the 1st isolation partition with through holes and the 2nd isolation partition with through holes. 
However, Wei does not explicitly disclose the cylindrical paper tube is hard paper tube. 
On the other hand, Wei does mention that the outer wrapping material can be formed of any suitable material or combination of materials (as emphasized in Para. [0074]). However, a person having ordinary skill in the art would know that forming a cylindrical hard paper tube versus a wrapping material as mention in the prior art can only deal with preferred material such modification still would not change the function of the herbal cigarette after all, and to further preventing the heating/burning sensation to the users when using the product. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the herbal cigarette of Wei by having the cylindrical paper tube is hard paper tube as taught by the instant invention to further prevent the heating/burning sensation to the users when using the product. Furthermore, a person having ordinary skill in the art would know 

    PNG
    media_image1.png
    189
    480
    media_image1.png
    Greyscale


	As per claim 2: Wei discloses the herbal cigarette and the cylindrical paper tube. However, Wei does not explicitly disclose wherein the cylindrical hard paper tube is made of a food-grade material.
	On the other hand, Wei does mention that the material of the supporting member is acetate fiber tow, food grade plastic, biodegradable plastic, or whole plant extract material (as emphasized in Para. [0014]) to provide a safe and non-toxic product to the users. However, a person having ordinary skill in the art would know that having the cylindrical hard paper tube is made of a food-grade material is well known, common knowledge and commonly used in the art of cigarette because using food-grade materials is safe, non-toxic and users friendly and to promote a better product to the users.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the herbal cigarette of Wei by having the cylindrical paper tube is made of a food-grade material as taught by the instant invention to further promote non-toxic, safe and users friendly products out there in the market. Furthermore, having using a food-grade material to one of the component 

Claims 3 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN107536115) in view of Florack et al. (US 2017/0303585).
As per claim 3: Wei discloses the herbal cigarette and the cylindrical paper tube. However, Wei does not disclose wherein the cylindrical paper tube is made of a flame-retardant material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the herbal cigarette of Wei by having the cylindrical paper tube is made of a flame-retardant material as taught by Florack in order to further prevent fire from starting or limit their spread; and to resist burning, withstand heat. 

Claim 4 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN107536115) in view of Liu et al. (CN107713005).
As per claim 4: Wei discloses the herbal cigarette; and the 1st and 2nd isolation partition with through holes (as seen in the attached fig. 8 above). However, Wei does not explicitly disclose the 2nd isolation partition with through holes are made of a heat-resistance and food grade silica gel material; a shape of the through holes of the isolation partition is Y-shaped, stamen-shaped, cantilever-shaped, star-shaped, multiple circle-shaped, or heart-shaped.
On the other hand, Wei does mention that the material of the supporting member is acetate fiber tow, food grade plastic, biodegradable plastic, or whole plant extract material (as emphasized in Para. [0014]) to provide a safe and non-toxic product to the users.
Liu discloses an isolating rod 3 is arranged close to the cigarette holder, and the isolating rod is provided with a central vent 31 penetrating the axial direction and a plurality of air passages 32 arranged around the central vent, also different shape of other isolation partition 5 with air guiding holes 53, so it can cool down the flue gas passing through while guiding the air. 
Although, neither Wei nor Liu exactly disclose in detail as the instant invention above that the 2nd isolation partition with through holes are made of a heat-resistance and food grade silica gel material; a shape of the through holes of the isolation partition is Y-shaped, stamen-shaped, cantilever-shaped, star-shaped, multiple circle-shaped, or heart-shaped. However, a person having ordinary skill in the art would know that having those materials above can only deal with preferred material as the manufacture desire, such modification still would not change the function of the cigarette after all, but to provide heat In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the herbal cigarette of Wei by having the instant invention above that the 2nd isolation partition with through holes are made of a heat-resistance and food grade silica gel material; a shape of the through holes of the isolation partition is Y-shaped, stamen-shaped, cantilever-shaped, star-shaped, multiple circle-shaped, or heart-shaped as taught by the instant invention to further cool down the flue gas passing through while guiding the air by those shapes, and to provide non-toxic, harmless and safe product to the users.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831